Citation Nr: 0814739	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  03-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.

In March 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

3.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the veteran.

4.  The veteran is not shown to have PTSD as a result of 
events during military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
PTSD was received in January 2003.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in February 2003 and January 2007.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in November 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
January 2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, records 
from the Social Security Administration (SSA), and all 
relevant private and VA treatment records pertaining to his 
claimed disability have been obtained and associated with his 
claims file.  

The veteran was not provided a VA medical examination and 
opinion to assess the current nature and etiology of his 
claimed PTSD disability.  However, VA need not conduct an 
examination with respect to the claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
claimed PTSD disability may be associated with stressful 
events that were verified to have occurred during his active 
military service.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2007).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Factual Background

The veteran contends that he currently suffers from PTSD, as 
a result of stressful events during active service.  
Considering the claim for service connection for PTSD, in 
light of the record and the governing legal authority, the 
Board finds that the claim is warranted.

A review of the veteran's service treatment records reveals 
that he was psychiatrically normal on enlistment examination 
in March 1968 and on separation examination in April 1970.  
Service treatment records do not show that the veteran ever 
received psychiatric counseling during active duty or was 
diagnosed with a chronic psychiatric disorder while in 
uniform.

The veteran's service personnel records reflect that he 
served in the United States Army and that his last duty 
assignment and major command was the 35th Engineer Battalion.  
Additional service personnel records indicate that the 
veteran was assigned to the 517th Engineer Company (Light 
Equipment) during his service in Vietnam from October 1969 to 
April 1970.  His military duties involved working as a light 
truck driver and a vehicle driver.  The veteran was awarded 
the National Defense Service Medal (NDSM), Vietnam Service 
Medal (VSM), and Republic of Vietnam Campaign Medal (RVCM) 
with 60 device and 1st O/S Bar.  

Post-service VA treatment records dated from 1999 to 2006 
detail findings of PTSD and major depressive disorder.  In a 
December 1999 VA Mental Health Evaluation report, the veteran 
indicated that he was a heavy equipment operator, was caught 
in between gunfire, saw buddies killed, had friends die, and 
saw dismembered bodies during active service.  The examiner 
diagnosed PTSD and major depressive disorder.  Axis IV 
stressors were identified as unemployment, financial 
problems, and exposure to combat.  Additional VA treatment 
notes dated in March 2000 and January 2003 reflect continued 
findings of chronic PTSD as well as moderate and recurrent 
major depressive disorder.  A February 2004 VA treatment note 
indicated that the veteran had a history of PTSD.  

Records received from the Social Security Administration 
(SSA) in February 2007 indicate that the veteran was awarded 
benefits based on a primary diagnosis of spinal cord 
disorders and a secondary diagnosis of diabetes mellitus.  
Records from SSA also contained a private psychiatric 
evaluation report dated in February 2003.  A private 
psychologist listed a diagnosis of PTSD, noting that the 
diagnosis was based on the veteran's report that he 
experienced events in Vietnam that involved actual and 
threatened death which elicited a response that involved 
intense fear, helplessness, and horror.  

In written statements submitted in support of his PTSD claim, 
the veteran reported that his primary stressors during 
service as being involved in numerous fire fights, taking 
incoming rounds, and running a lot of convoys.  He indicated 
that he was assigned to the 517th Engineer Company during his 
active service in Vietnam.  During the time period from 
December 1969 to January 1970, he reported that he was 
constantly under fire and delivered equipment to Saigon and 
Cam Rhan Bay as well as witnessed some airmen hit with fire 
on an airstrip at Bien Hoa Air Base. 

In January 2004, the RO prepared a letter requesting that the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (now, the U.S. Army and Joint Services Records 
Research Center (JSSRC)) assist with providing information 
that might corroborate the veteran's alleged in-service 
stressors.  In the December 2004 response from USASCRUR, it 
was noted that a review of a unit history of the 517th 
Engineer Company (Light Equipment) was performed.  USASCRUR 
was able to document that this unit sent cranes to barge off-
loading sites located at Soc Trang and Phong Hiep and also 
sent various pieces of equipment to locations throughout the 
Mekong Delta in support of the 34th Engineer Group.  However, 
it was noted that locations provided by the veteran (Saigon, 
Cam Ranh Bay, and Bien Hoa Air Strip) were not mentioned in 
this document.  An After-Action Report submitted by the US 
Army Support Command Cam Ranh Bay (USASCRB) documented that 
this area received sapper and rocket attacks during three 
days in January 1970.  An Operational Report - Lessons 
Learned submitted by the 525th Military Intelligence Group 
also documents a mortar and rocket attack at Bien Hoa Air 
Base on January 21, 1970.  In order to provide further 
research concerning specific combat incidents and 
causalities, USASCRUR noted that the veteran must provide 
additional information, including the most specific date 
possible, type and location of the incident, numbers and full 
names of causalities, unit designations to the company level, 
and other units involved. 

In a December 2006 written statement submitted in support of 
his PTSD claim, the veteran indicated that he was assigned to 
different units while in Vietnam and ran convoys from Saigon 
to Cam Rahn Bay as well as next to the Demilitarized Zone 
(DMZ) border moving equipment from place to place.  In his 
oral testimony before the Board in March 2008, veteran 
reported numerous stressful events during his active service 
in Vietnam that occurred in several areas including: 1) being 
pinned down in a fire fight and hiding in water in near 
DaNang while on a vehicle delivery convoy at some point 
between October and December 1969; 2) witnessing American 
soldiers being killed near DaNang; 3) witnessing a fire fight 
with causalities while training people in vehicle operation 
in an area called Black Hills next to the DMZ in January 
1970; 4) being pinned down below Can Tho in South Vietnam 
while transporting people in February 1970; 5) losing friends 
who were killed at Bien Hoa Airfield in January 1970; and 6) 
being on convoys that were attacked, seeing people killed, 
and losing vehicles.  However, the veteran again indicated 
that he was unable to remember any of the units he was 
assigned to during these events other than his own unit (35th 
Engineers Battalion, 517th Engineer Company).

Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires the veteran to have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Notwithstanding the veteran's current diagnoses of PTSD, in 
this case, the claim must be denied because objective 
evidence does not show that the veteran engaged in combat 
with the enemy, and there is otherwise no credible evidence 
that any of the veteran's claimed in-service stressors 
occurred.

Although some of the veteran's claimed stressful experiences 
are potentially combat-related, the Board finds no objective 
indication that the veteran saw any combat during his service 
in Vietnam.  Service personnel records verified that the 
veteran served in Vietnam from October 1969 to April 1970.  
However, the Board emphasizes that service in a combat zone, 
without more, is not sufficient to establish that the 
appellant engaged in combat with the enemy.  See e.g., Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).

A record of assignments indicates his principal duty was as a 
vehicle driver.  The veteran's DD Form 214 does not reflect 
any awards or decorations typically associated with combat.  
While the veteran has received the RVCM and VSM, there is no 
indication that these medals were received in connection with 
any combat action.  The Board also points out that no other 
objective indication of combat been provided.  In other 
words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  Consequently, the occurrence of the veteran's 
claimed stressors cannot be established on the basis of his 
assertions, alone. The record must contain evidence that 
corroborates the occurrence of his alleged stressors.

In this case, there simply is no evidence in this case to 
corroborate the occurrence of the veteran's alleged in-
service stressors.  Some of the stressors that the veteran 
has reported-to include seeing dead bodies-clearly appear 
to either be the type of the anecdotal experiences that are 
incapable of being independently verified, or that generally 
are associated with wartime service.  See Cohen v. Brown, 10 
Vet. App. 128, 134 (1997) ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").  
VA also sought to independently verify specific incidents in 
which the veteran indicated that he witnessed.  However, the 
veteran's stressor accounts are not corroborated by any 
objective documentary evidence from his period of active 
duty.  As indicated above, the record only confirms the 
veteran's assignment to his unit in Vietnam (the 517th 
Engineer Company (Light Equipment)) during the time period 
from October 1969 to April 1970 and that various areas the 
veteran claims to have visited (Saigon, Cam Ranh Bay, and 
Bien Hoa Air Strip) did receive attacks during January 1970.  
Again, however, USASCRUR was unable to verify that the 
veteran was in the various areas during attacks that he has 
mentioned in his hearing testimony or in his written stressor 
statements, or that he witnessed the events as claimed.  

The Board further notes that the veteran also has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and has not provided any other 
objective evidence-to include statements from former service 
comrades, numbers and full names of causalities witnessed, or 
any additional unit designations to the company level-to 
establish the occurrence of any these claimed in-service 
stressful events.

In light of the foregoing evidence, the Board must conclude 
that there is no there is no verified or verifiable stressor 
to support the claim.  Simply stated, combat has not been 
established, the occurrence of none of the veteran's specific 
in-service stressful experiences has been corroborated by 
credible evidence, and the evidence provided by the veteran 
does not present any basis for further developing the record 
in this regard.

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the veteran's 
claim of entitlement to service connection for PTSD.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


